Appeal from an order of the Supreme Court, Niagara County (Ralph A. Boniello, III, J.), entered July 10, 2006 in a personal injury action. The order, among other things, denied defendant’s motion for a protective order.
Now, upon reading and filing the stipulation to withdrawal of appeal signed by the attorneys for the parties on August 28, 2007,
It is hereby ordered that said appeal be and the same hereby is unanimously dismissed without costs upon stipulation. Present—Hurlbutt, J.P., Martoche, Smith, Lunn and Peradotto, JJ.